 1

 2

 3

 4

 5

 6

 7
                                   UNITED STATES DISTRICT COURT
 8                                WESTERN DISTRICT OF WASHINGTON
                                         SEATTLE DIVISION
 9

10
      PATH AMERICA KINGCO LLC, et al.,
11
                                                    Civil Action No. 17-1485-RSM
             Plaintiffs,
12                                                  SCHEDULING ORDER AND LIFT OF
      v.                                            STAY
13
      UNITED STATES DEPARTMENT OF
14
      HOMELAND SECURITY, et al.,
15
             Defendants.
16

17

18

19

20

21

22

23

24

25

26
     Scheduling Order and Lift of Stay
     Civil Action No. 17-1485-RSM
     Path America KingCo LLC et al. v. DHS et al.
 1           This matter is before the Court on the parties’ stipulated motion to lift the stay of
 2
     proceedings and enter a scheduling order. Upon consideration of motion, and for good cause
 3
     shown, the motion is hereby GRANTED. The stay in this case is hereby LIFTED, and the parties
 4
     are ORDERED to comply with the following deadlines:
 5

 6

 7
     Defendants’ production of the updated administrative record:    January 9, 2019

 8   Plaintiffs’ First Amended Complaint (“FAC”):                    February 8, 2019

 9   Defendants’ Answer to FAC:                                      March 11, 2019
10

11
     IT IS SO ORDERED.
12

13
     Dated: December 10, 2018.
14

15

16
                                                    A
                                                    RICARDO S. MARTINEZ
                                                    CHIEF UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23

24

25

26
     Scheduling Order and Lift of Stay
     Civil Action No. 17-1485-RSM
     Path America KingCo LLC et al. v. DHS et al.
